DETAILED ACTION
        			 	      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shemesh et al (US 2009/0239710 A1).
Claim 1. Shemesh discloses a swimming metric communications system comprising: 
a limb-worn device [0015], [0056]; and 
a head-worn device, wherein the head-worn device is configured to play one or more audio segments to a user during a swimming activity, wherein the limb-worn device transmits or receives information to or from the head-worn device via a wireless communication channel [0015], [0029], [0035], [0098]-[0099].
Claim 2. Shemesh discloses the system of claim 1, wherein the wireless communication channel comprises a Bluetooth low energy (BLE) communication channel [0014], [0106].
Claim 3. Shemesh discloses the system of claim 1, wherein the limb-worn device is a smartwatch or fitness tracker (Fig. 2A), [0056].
Claim 4. Shemesh discloses the system of claim 1, wherein the head-worn device comprises an integrated headphone, a headphone jack, or a wireless headphone transmitter [0015], [0035], [0098]-[0099].
Claim 5. Shemesh discloses the system of claim 1, wherein the one or more audio segments comprise one or more voiced swim metrics [0013], [0035], [0061].
Claim 6. Shemesh discloses the system of claim 5, wherein the head-worn device comprises memory storing the one or more voiced swim metrics [0030], [0073].
Claim 7. Shemesh discloses the system of claim 6, wherein the limb-worn device comprises one or more sensors for determining the one or more voiced swim metrics [0023], [0033], [0064]-[0065].
Claim 8. Shemesh discloses the system of claim 7, wherein the limb-worn device transmits one or more codes to trigger the head-worn device to play the one or more voiced swim metrics [0035].
Claim 9. Shemesh discloses the system of claim 1, wherein the head-worn device comprises one or more sensors for determining a swim metric, and the limb-worn device receives a code from the head-worn device to trigger the display of the swim metric [0010], [0015].
Claim 10. Shemesh discloses the system of claim 1, wherein the swimming metric device transmits the one or more audio segments to the head-worn device using a sequence of data packets with extended buffering protocol [0055].

Claim 11-14. Shemesh discloses a method of communicating a swimming metric to a swimmer during swimming activity, the method comprising the steps of determining a swimming metric at a limb-worn device; transmitting, via a wireless communications channel, one or more codes associated with the determined swimming metric from the limb-worn device to a head-worn device, and playing, at the head-worn device, one or more voiced segments associated with the transmitted one or more codes as similarly discussed above.

Claim 15-16. Shemesh discloses a method of communicating a swimming metric to a swimmer during swimming activity, the method comprising the steps of determining a swimming metric at a head-worn swimming metric device using one or more sensors; transmitting, via a wireless communications channel, one or more codes associated with the determined swimming metric from the head-worn device to the limb-worn device; and displaying, at the limb-worn device, the determined swimming metric as similarly discussed above.

Claim 17-22. Shemesh discloses a head-worn device comprising: a transceiver, wherein the transceiver communicates with a limb-worn device via a wireless communication channel; an integrated headphone, a headphone jack, or a wireless headphone transmitter; a processor; and memory including computer program code, the memory and the computer program code configured to, with the processor, cause the head-worn device to perform at least the following: receive, via the transceiver, one or more codes from the limb-worn device, and play, via the integrated headphone, the headphone jack, or the wireless headphone transmitter, to a user during a swimming activity, one or more audio files associated with the received one or more codes as similarly discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715